Citation Nr: 0812527	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for aortic insufficiency, 
to include as secondary to service-connected chronic anxiety 
reaction or hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In an October 2002 rating decision, the RO denied 
service connection for hypertension and aortic insufficiency, 
both as secondary to the service-connected disability of 
chronic anxiety reaction.  The October 2002 rating decision 
confirmed a previous rating decision issued in May 2002.

In January 2005, the Board sought an opinion from the 
Veterans Health Administration (VHA).  See 38 C.F.R. 
§ 20.901.  Pursuant to this request, the Board received the 
VHA opinion dated in March 2005 and it is associated with the 
claims file.

After receipt of the VHA opinion, in November 2005, the Board 
granted service connection for hypertension, finding the 
disability was aggravated by the veteran's service-connected 
chronic anxiety reaction.  Therefore, this claim is no longer 
on appeal.

The Board remanded the claim for service connection for 
aortic insufficiency to ensure compliance with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) and to obtain a VA opinion addressing the 
issue of whether the veteran's aortic insufficiency was 
caused or aggravated by his service-connected chronic anxiety 
reaction or hypertension.  The Board finds that this 
development has been substantially completed and the claim 
for service connection for aortic insufficiency is ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Review of letters from the representative, including letters 
dated in February 2006 and December 2006, indicate that the 
veteran wishes to file claims for an increased rating for his 
chronic anxiety reaction and a claim for total disability 
based on individual unemployability (TDIU).  The RO is 
directed to take appropriate action regarding these claims.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no medical evidence that shows heart disease, to 
include aortic insufficiency, during service or for more than 
29 years thereafter, nor is there a competent opinion that 
links aortic insufficiency to service.

3.  The preponderance of the evidence is against a finding 
that the veteran's aortic insufficiency was caused or 
aggravated by his service-connected chronic anxiety reaction 
or hypertension.


CONCLUSION OF LAW

Aortic insufficiency was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein; aortic insufficiency is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

During the pendency of this appeal, the veteran has been 
issued multiple VCAA letters.  Pursuant to the November 2005 
Board remand, the veteran was issued a VCAA notification 
letter in February 2006.  The February 2006 notice fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.

The Board notes that the veteran has not been provided a 
notification letter pursuant to Dingess.  Although provided 
this information as part of the September 2007 supplemental 
statement of the case (SSOC), notification in this form is 
not sufficient to satisfy the requirements of the VCAA.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board finds, however, that such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim.  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the September 2007 SSOC.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that an SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
private and VA medical records, including a VHA and VA 
opinion.  There is no medical evidence that shows aortic 
insufficiency during service or for many years thereafter, 
nor is there a competent opinion that links it to service.  
There are several competent opinions of record that address 
the question of whether there is a causal link the veteran's 
aortic insufficiency and his service-connected hypertension 
or anxiety disorder.  After review of this medical evidence, 
the Board finds that there is sufficient competent evidence 
of record to adjudicate this appeal; there is no further duty 
to provide an examination or another medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  See also 38 C.F.R. § 
3.310; 71 Fed. Reg. 52744 (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 



Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, to include 
cardiovascular disease and endocarditis (which includes all 
forms of valvular heart disease), will be considered to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during the period of service.  
See 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption 
to apply, the evidence must indicate that the heart 
disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection may also be granted for a disability 
secondary to a service-connected disability.  Under 38 C.F.R. 
§ 3.310 (a), service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury and secondary service connection 
may be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service- connected disorder).  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 
71 Fed. Reg. 52744 (2006).  The amendment essentially 
codifies Allen by adding language that requires that a 
baseline level of severity of the nonservice- connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends, in essence, that his aortic 
insufficiency is secondary to his service-connected chronic 
anxiety reaction or hypertension.  

The service medical records are negative for any findings 
that were attributed to heart disease, to include aortic 
insufficiency.

An August 2000 VA treatment record indicates that the veteran 
had a "leaking valve."  Other VA treatment records document 
that the veteran has aortic insufficiency, also documented as 
severe aortic regurgitation.  

The veteran underwent a VA heart examination in April 2002.  
Diagnoses were aortic insufficiency and hypertension.  The 
examiner noted review of the claims file.  The examiner found 
no evidence of coronary artery disease.  She opined that 
there was no relationship between the veteran's aortic 
insufficiency, hypertension and the service-connected 
psychiatric condition.  The veteran also underwent a VA 
hypertension examination at this time.  Blood pressure 
readings were 160/85, 158/85, and 160/85.  The heart was 
noted to be slightly enlarged.  

In a private opinion dated in June 2002, a clinician noted 
that the veteran was under his care.  He reported that the 
veteran was receiving treatment for hypertension and gouty 
arthritis.  The clinician indicated that these conditions 
were causing the veteran to have severe headaches and chest 
pain.  The clinician opined that these conditions were linked 
to the veteran's moderate "AR".  It is not clear whether 
"AR" is an abbreviation for anxiety reaction or aortic 
regurgitation.

The record contains a March 2005 VHA opinion.  The clinician 
reported that the veteran's onset of hypertension was 
approximately in 1980.  He noted that the veteran's 
hypertension was under fair control, with most readings in 
the chart being under 150/80.  He also noted that a cardiac 
catheterization performed in June 2002 revealed normal 
coronary arteries.  The clinician documented the findings of 
studies regarding a connection between anxiety and 
hypertension.  Regarding aortic insufficiency or 
regurgitation, the clinician noted that "long-standing 
hypertension, particularly when severe, may predispose [the 
veteran to aortic insufficiency], but this would hardly be 
likely to be a major factor in a patient as young [as the 
veteran], and particularly with such mild hypertension."  
The clinician found that other factors were likely to be 
mainly responsible, but found that a contributory role was 
"at least conceivable."  The clinician opined, however, 
that this was no evidence of which he was aware of a direct 
link between chronic stress or anxiety and aortic 
insufficiency.  

The VHA physician's conclusion in May 2005 was that it was at 
least as likely as not that hypertension might be aggravated 
by chronic anxiety.  He continued, however, that a "similar 
influence on aortic regurgitation is highly unlikely."

The record contains a June 2005 opinion from a VA clinician.  
He wrote that it was at least as likely as not that the 
veteran's current disabilities of hypertension and aortic 
insufficiency were caused by his service connected chronic 
anxiety disorder.  The clinician provided no rationale or 
discussion for this opinion.  In a February 2006 opinion, the 
same VA clinician provided another opinion after the grant of 
service connection for hypertension.  He wrote that it was 
his medical opinion that the veteran's aortic insufficiency 
was a direct result of hypertension which, itself, is a 
result of neurosis.  The clinician noted that this 
"neurosis" was service connected.  Again, the clinician 
provided no rationale or discussion for this opinion.  

Pursuant to the Board's November 2005 remand, an opinion was 
obtained from a VHA cardiologist in May 2007.  He noted 
review of the claims file.  The physician reported that 
review of the medical records revealed that the veteran's 
hypertension had been well controlled on medication and that 
there had not been any documented episodes of uncontrolled 
hypertension.  The cardiologist listed the major causes of 
aortic insufficiency and noted that the veteran did not have 
any of these diseases except hypertension.  It was observed, 
however, that the veteran's hypertension had been well 
controlled and, therefore, hypertension was not likely to be 
the etiology of the veteran's aortic insufficiency.  The 
cardiologist also concluded that it was  not likely that the 
veteran's aortic insufficiency was either caused by or 
aggravated by his service-connected chronic anxiety disorder 
because there was no scientific literature to support the 
theory that anxiety causes valvular heart disease.
Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for aortic 
insufficiency on a direct incurrence, presumptive or 
secondary basis.  

Regarding direct service connection, the Board finds that the 
service medical records are negative for any findings 
relating to heart disease, to include aortic insufficiency.  
There is no post-service medical or laboratory (e.g., EKG) 
evidence of aortic insufficiently until many years after the 
veteran's separation from service, nor is there any competent 
opinion that links the disease at issue to service.  Under 
these circumstances, service connection for aortic 
insufficiently is not warranted on a direct incurrence or 
presumptive basis.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

With respect to the veteran's claim for secondary service 
connection, in order to substantiate the claim, there must be 
competent evidence that shows that either his service-
connected chronic anxiety reaction or hypertension caused or 
aggravated his aortic insufficiency.  38 C.F.R. § 3.310; 
Allen, supra.  

The record contains conflicting medical opinions with regard 
to whether the veteran's aortic insufficiency was caused or 
aggravated by his service-connected hypertension or anxiety 
disorder.  In such a circumstance, the Board must determine 
how much weight should attach to each medical opinion of 
record and to provide adequate reasons and bases upon its 
adoption of one medical opinion over another. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").  In addition, the Board notes that it 
may place greater weight on one medical opinion over another, 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, the examiner reviewed prior 
clinical records and other evidence.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993) ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches").

In the April 2002 VA examination, the examiner found that 
there was no relationship between the aortic insufficiency, 
hypertension and the psychiatric condition, but did not 
provide a rationale.  This opinion weighs against the claim 
but it is of minimal probative value in the absence of a 
rationale.  In the March 2005 VHA opinion, the clinician 
opined, in essence, that it was "at least conceivable" that 
hypertension played a role in the aortic insufficiency, but 
that there was no evidence of which he was aware of a direct 
link between chronic stress or anxiety and aortic 
insufficiency.  The Board finds that the phrase "at least 
conceivable" renders the opinion speculative; it does not 
rise to the level of equipoise, which is the standard of 
proof.  The Board specifically notes that 38 C.F.R. § 3.102 
(2007) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  Thus, the 
medical opinion that it is "at least conceivable" that 
hypertension played a causative role in the veteran's aortic 
insufficiency is opinion is of minimal probative value.  

It was reported in a June 2002 out-patient clinic note that 
the veteran's hypertension was linked to his moderate "AR".  
It is not clear whether the clinician's use of the 
abbreviation was for aortic regurgitation or anxiety reaction 
but even assuming that it was for the former, there is no 
indication in this record that the clinician reviewed the 
medical evidence in the claims file and no rationale for such 
an opinion was provided.  In the June 2005 opinion, a VA 
clinician opined that it was at least as likely as not that 
the veteran's current disabilities of hypertension and aortic 
insufficiency were caused by his service-connected chronic 
anxiety disorder.  After hypertension was service-connected, 
in a February 2006 opinion, the same examiner opined that 
aortic insufficiency was a direct result of hypertension 
which, itself, was a result of neurosis.  There is no 
indication that the claims file was reviewed and the 
clinician did not provide any rational for either opinion. 

In the May 2007 VA opinion, the physician opined that 
hypertension was not likely to be the etiology of the 
veteran's aortic insufficiency and that that it was also not 
likely that the veteran's aortic insufficiency was either 
caused by or aggravated by his service-connected chronic 
anxiety disorder.  The clinician provided a rationale for the 
opinion with citation to the clinical record.  The physician 
also indicated that he reviewed the medical literature.

The Board highlights, that although the June 2002 notation 
and the June 2005 and February 2006 opinions from the same 
physician support the contended nexus between aortic 
insufficiency and hypertension or an anxiety disorder, 
neither clinician indicated that the relevant medical 
evidence in the claims file was reviewed.  Neither clinician 
provided a supportive rationale.  Therefore, the Board finds 
these opinions are of low probative value.  For the same 
reasons, the April 2002 medical opinion weighing against the 
contended causal relationship is of minimal weight.  In 
contrast, among the evidence that indicate that there is no 
nexus is the May 2007 opinion, which was rendered after 
review of the claims file and is supported by a rationale 
with citation to the clinical record and a review of the 
medical literature.  Due to review of the claims file and the 
rationale provided, the Board finds that the May 2007 opinion 
is of substantial probative value and, by itself, outweighs 
the supportive opinions.  Therefore, the preponderance of the 
medical evidence indicates that there is no nexus between the 
veteran's service-connected hypertension or chronic anxiety 
reaction and an aortic insufficiency disability.

The Board notes that 38 C.F.R. § 4.104, Diagnostic Codes 
7101, Note (2) suggests that hypertension can be secondary to 
aortic insufficiency but not the other way around and, in any 
event, it is noted that in such a relationship, the 
hypertension is usually the isolated systolic type.  
(Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7101, Note (1)).  The medical evidence does 
not show this type of hypertension.

As the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion regarding the etiology of his aortic insufficiency, 
his contention that there is a nexus between his heart 
disease and his service-connected hypertension or anxiety 
disorder does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for 
aortic insufficiency, both on direct and secondary service 
connection bases, must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for aortic insufficiency, 
to include as secondary to service connected chronic anxiety 
reaction or hypertension, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


